UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-27782 Dime Community Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3297463 (I.R.S. employer identification number) 209 Havemeyer Street, Brooklyn, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (718) 782-6200 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $.01 per share (Title of Class) Preferred Stock Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasonal issuer, as defined in Rule 405 of the Securities Act.YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YES NO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES XNO Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES NO Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). LARGE ACCELERATED FILER ACCELERATED FILER XNON-ACCELERATED FILER SMALLER REPORTING COMPANY Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): YesXNo The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2010 was approximately$340 million based upon the $9.11 closing price on the NASDAQ National Market for a share of the registrant’s common stock on June 30, 2010. As of March 11, 2011, there were 34,683,130shares of the registrant’s common stock, $0.01 par value, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement to be distributed on behalf of the Board of Directors of Registrant in connection with the Annual Meeting of Shareholders to be held on May 19, 2011 and any adjournment thereof, are incorporated by reference in Part III. TABLE OF CONTENTS Page PART I Item 1. Business General F-3 Market Area and Competition F-4 Lending Activities F-5 Asset Quality F-12 Allowance for Loan Losses F-16 Investment Activities F-20 Sources of Funds F-23 Subsidiary Activities F-25 Personnel F-26 Federal, State and Local Taxation F-26 Federal Taxation F-26 State and Local Taxation F-26 Regulation F-27 General F-27 Regulation of Federal Savings Associations F-27 Regulation of Holding Company F-37 Federal Securities Laws F-38 Item 1A. Risk Factors F-38 Item 1B. Unresolved Staff Comments F-43 Item 2. Properties F-43 Item 3. Legal Proceedings F-43 Item 4. Reserved F-43 PART II Item 5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities F-43 Item 6. Selected Financial Data F-46 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations F-48 Item 7A. Quantitative and Qualitative Disclosures About Market Risk F-60 Item 8. Financial Statements and Supplementary Data F-63 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure F-63 Item 9A. Controls and Procedures F-63 Item 9B.Other Information F-64 PART III Item 10. Directors, Executive Officers and Corporate Governance F-64 Item 11. Executive Compensation F-64 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters F-64 Item 13. Certain Relationships and Related Transactions, and Director Independence F-65 Item 14. Principal Accounting Fees and Services F-65 PART IV Item 15. Exhibits, Financial Statement Schedules F-65 Signatures F-65 -2- This Annual Report on Form 10-K contains a number of forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act").These statements may be identified by use of words such as "anticipate," "believe," "could," "estimate," "expect," "intend," "seek," "may," "outlook," "plan," "potential," "predict," "project," "should," "will," "would" and similar terms and phrases, including references to assumptions. Forward-looking statements are based upon various assumptions and analyses made by the Company (as defined subsequently herein) in light of management’s experience and its perception of historical trends, current conditions and expected future developments, as well as other factors it believes appropriate under the circumstances. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors (many of which are beyond the Company’s control) that could cause actual conditions or results to differ materially from those expressed or implied by such forward-looking statements. These factors include, without limitation, the following: · the timing and occurrence or non-occurrence of events may be subject to circumstances beyond the Company’s control; · there may be increases in competitive pressure among financial institutions or from non-financial institutions; · changes in the interest rate environment may reduce interest margins; · changes in deposit flows, loan demand or real estate values may adversely affect the business of The Dime Savings Bank of Williamsburgh (the "Bank"); · changes in accounting principles, policies or guidelines may cause the Company’s financial condition to be perceived differently; · changes in corporate and/or individual income tax laws may adversely affect the Company's business or financial condition; · general economic conditions, either nationally or locally in some or all areas in which the Company conducts business, or conditions in the securities markets or the banking industry may be less favorable than the Company currently anticipates; · legislation or regulatory changes may adversely affect the Company’s business; · technological changes may be more difficult or expensive than the Companyanticipates; · success or consummation of new business initiatives may be more difficult or expensive than the Company anticipates; or · litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, may delay the occurrence or non-occurrence of events longer than the Company anticipates. The Company has no obligation to update any forward-looking statements to reflect events or circumstances after the date of this document. PART I Item 1.Business General Dime Community Bancshares, Inc. (the "Holding Company," and together with its direct and indirect subsidiaries, the "Company") is a Delaware corporation and parent company of the Bank, a federally-chartered stock savings bank.The Bank maintains its headquarters in the Williamsburg section of the borough of Brooklyn, New York and operates twenty-five full-service retail banking offices located in the New York City ("NYC") boroughs of Brooklyn, Queens, and the Bronx, and in Nassau County, New York. The Bank’s principal business has been, and continues to be, gathering deposits from customers within its market area, and investing them primarily in multifamily residential mortgage loans, commercial real estate loans, one- to four-family residential mortgage loans, construction and land acquisition loans, consumer loans, mortgage-backed securities ("MBS"), obligations of the U.S. Government and Government Sponsored Entities ("GSEs"), and corporate debt and equity securities. The Bank’s revenues are derived principally from interest on its loan and securities portfolios and other short-term investments. The Bank’s primary sources of funds are deposits; loan amortization, prepayments and maturities; MBS amortization, prepayments and maturities; investment securities maturities and sales; advances from the Federal Home Loan Bank of New York ("FHLBNY"); and borrowings in the form of securities sold under agreement to repurchase ("REPOS"). -3- The primary business of the Holding Company is the ownership of its wholly-owned subsidiary, the Bank. The Holding Company is a unitary savings and loan holding company, which, under existing law, is generally not restricted as to the types of business activities in which it may engage, provided that the Bank remains a qualified thrift lender ("QTL").Pursuant to regulations of its primary regulator, the Office of Thrift Supervision ("OTS"), the Bank qualifies as a QTL if its ratio of qualified thrift investments to portfolio assets ("QTL Ratio") was 65% or more, on a monthly average basis, in nine of the previous twelve months.At December 31, 2010, the Bank’s QTL Ratio was 70.7%, and the Bank maintained more than 65% of its portfolio assets in qualified thrift investments throughout the year ended December 31, 2010. The Holding Company neither owns nor leases any property, but instead uses the premises and equipment of the Bank.The Holding Company employs no persons other than certain officers of the Bank, who receive no additional compensation as officers of the Holding Company.The Holding Company utilizes the support staff of the Bank from time to time, as required.Additional employees may be hired as deemed appropriate by Holding Company management. The Company’s website address is www.dime.com. The Company makes available free of charge through its website, by clicking the Investor Relations tab and selecting "SEC Filings," its Annual and Transition Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to these reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission ("SEC"). Market Area and Competition The Bank has historically operated as a community-oriented financial institution providing financial services and loans primarily for multifamily housing within its market areas.The Bank maintains its headquarters in the Williamsburg section of the borough of Brooklyn, New York, and operates twenty-five full-service retail banking offices located in the NYC boroughs of Brooklyn, Queens, and the Bronx, and in Nassau County, New York.The Bank gathers deposits primarily from the communities and neighborhoods in close proximity to its branches.The Bank’s primary lending area is the NYC metropolitan area, although its overall lending area is larger, extending approximately 150 miles in each direction from its corporate headquarters in Brooklyn.The majority of the Bank’s mortgage loans are secured by properties located in its primary lending area, and approximately 80% of these loans were secured by real estate located in the NYC boroughs of Brooklyn, Queens and Manhattan on December31,2010. The NYC banking environment is extremely competitive.The Bank’s competition for loans exists principally from other savings banks, commercial banks, mortgage banks and insurance companies. The Bank has faced sustained competition for the origination of multifamily residential and commercial real estate loans, which together comprised 95% of the Bank’s loan portfolio at December 31, 2010.Management anticipates that the current level of competition for multifamily residential and commercial real estate loans will continue for the foreseeable future, which may inhibit the Bank’s ability to maintain its current volume and profitability of such loans. The Bank gathers deposits in direct competition with other savings banks, commercial banks and brokerage firms, many among the largest in the nation.It must additionally compete for deposit monies with the stock market and mutual funds, especially during periods of strong performance in the equity markets.Over the previous decade, consolidation in the financial services industry, coupled with the emergence of Internet banking, has dramatically altered the deposit gathering landscape.Facing increasingly larger and more efficient competitors, the Bank’s strategy to attract depositors has utilized various marketing strategies and delivery of technology-enhanced, customer-friendly banking services while controlling operating expenses. Banking competition occurs within an economic and financial marketplace that is largely beyond the control of any individual financial institution.The interest rates paid to depositors and charged to borrowers, while affected by marketplace competition, are generally a function of broader-based macroeconomic and financial factors, including the U.S. Gross Domestic Product, the supply of, and demand for, loanable funds, and the impact of global trade and international financial markets.Within this environment, the Federal Open Market Committee ("FOMC") monetary policy and governance of short-term rates also significantly influence the interest rates paid and charged by financial institutions. The Bank’s success is additionally impacted by the overall condition of the economy, particularly in the NYC metropolitan area.As home to several national companies in the financial and business services industries, and as a popular destination for domestic and international travelers, the NYC economy is particularly sensitive to the health of both the national and global economies.Both the NYC and global economies were greatly challenged during the year ended December 31, 2010, and remain so currently.Although the significant proportion of Bank loans secured by rent-regulated multifamily residential dwellings, as well as management's measured growth business strategy, have provided the Bank some insulation from these economic downturns, sustained recessionary conditions would be expected to adversely impact the performance of the Bank's assets and deposit customer relationships.In -4- addition, poor national economic conditions, such as those present throughout 2010 and currently, often result in lower short-term interest rates, which usually benefits the Bank's financial performance. Lending Activities Loan Portfolio Composition.At December 31, 2010, the Bank’s loan portfolio totaled $3.47 billion, consisting primarily ofmortgage loans secured by multifamily residential apartment buildings, including buildings organized under a cooperative form of ownership ("Underlying Cooperatives"); commercial properties; real estate construction and land acquisition; and one- to four-family residences and individual cooperative apartments.Within the loan portfolio, $2.50 billion, or 72.1%, were classified as multifamily residential loans; $833.2 million, or 24.0%, were classified as commercial real estate loans; $117.3 million, or 3.4%, were classified as one- to four-family residential, including condominium or cooperative apartments; $285,000, or 0.01%, were loans to finance multifamily residential and one- to four-family residential properties with full or partial credit guarantees provided by either the Federal Housing Administration (‘’FHA’’) or the Veterans Administration (‘’VA’’); and $15.2 million, or 0.4%, were loans to finance real estate construction and land acquisition within the NYC metropolitan area.Of the total mortgage loan portfolio outstanding on December 31, 2010, $2.86 billion, or 82.6%, were adjustable-rate loans (‘’ARMs’’) and $604.5 million, or 17.4%, were fixed-rate loans.Of the Bank’s multifamily residential and commercial real estate loans, over 80%were ARMs at December31, 2010, the majority of which were contracted to reprice no later than 7 years from their origination date and carried a total amortization period of no longer than 30 years.At December 31, 2010, the Bank’s loan portfolio additionally included $2.5 million in consumer loans, composed of passbook loans, consumer installment loans, overdraft loans and mortgagor advances. As of December 31, 2010, $2.90 billion, or 85.5% of the loan portfolio, was scheduled to mature or reprice within five years. The Bank does not originate or purchase loans, either whole loans or collateral underlying MBS, that would be considered subprime loans (i.e., mortgage loans advanced to borrowers who do not qualify for market interest rates because of problems with their income or credit history). The types of loans the Bank may originate are subject to federal laws and regulations(See "Item 1.Business - Regulation – Regulation of Federal Savings Associations"). At December 31, 2010, the Bank had $72.9 million of loan commitments that were accepted by the borrowers.All of these commitments are expected to close during the year ending December 31, 2011.At December 31, 2009, the Bank had $89.0 million of loan commitments that were accepted by the borrower.All of these commitments closed during 2010. At December 31, 2010, the Bank’s portfolio of whole loans or loan participations that it originated and sold to other financial institutions with servicing retained, totaled $596.3 million.Of this total, $224.4 million were sold without recourse, while remaining $371.9 million represented whole loans sold to the Federal National Mortgage Association ("FNMA") that were subject to recourse exposure that totaled $16.8 million at December 31, 2010. -5- The following table sets forth the composition of the Bank’s real estate and other loan portfolios (including loans held for sale) in dollar amounts and percentages at the dates indicated: At December 31, Percent of Total Percent of Total Percent of Total Percent of Total Percent of Total Dollars in Thousands Real Estate loans: Multifamily residential 72.08% 70.08% 68.18% 67.78% 68.64% Commercial real estate One- to four-family Cooperative apartment units FHA/VA insured Construction and land acquisition Total mortgage loans Other loans: Student loans - Depositor loans Consumer installment and other Total other loans Gross loans 100.00% 100.00% 100.00% 100.00% 100.00% Net unearned costs Allowance for loan losses Loans, net Loans serviced for others: One- to four-family and cooperative apartment Multifamily residential Total loans serviced for others -6- Loan Originations, Purchases, Sales and Servicing.For the year ended December 31, 2010, total loan originations were $541.7 million.The Bank originates both ARMs and fixed-rate loans, depending upon customer demand and market rates of interest.ARMs were approximately 91% of total loan originations during the period.The great majority of both ARM and fixed-rate originations were multifamily residential and commercial real estate loans.Multifamily residential real estate loans are either retained in the Bank's portfolio or may be sold in the secondary market to other third-party financial institutions.One- to four-family adjustable- and fixed-rate mortgage loans with maturities up to 15 years are generally retained for the Bank’s portfolio.Generally, the Bank sells its newly originated one- to four-family fixed-rate mortgage loans with maturities greater than fifteen years in the secondary market. From December 2002 through February 2009, the Bank sold multifamily residential loans to FNMA pursuant to a multifamily seller/servicing agreement entered into in December 2002.The contract expired on December 31, 2008 and was not renewed; however, the Bank retained servicing and a first loss position on the existing portfolio of sold loans.The Bank sold one loan to FNMA totaling $3.2 million during the year ended December31,2009, as this loan was subject to a commitment executed prior to the expiration of the FNMA agreement.The Bank sold $27.5 million of such loans to FNMA during the year ended December 31, 2008. The Bank currently has no formal arrangement pursuant to which it sells commercial real estate loans to the secondary market. The Bank sold participation interests in multifamily loans totaling $18.4 million, $100.0 million and $114.6 million to third party financial institutions during the years ended December 31, 2010, 2009, and 2008, respectively.These sales were individually negotiated transactions, made primarily to generate additional liquidity, or, in certain instances, to reduce concentrations of credit (as a percentage of capital) with individual borrowers. The Bank generally retains the servicing rights in connection with multifamily loans it sells in the secondary market.As of December 31, 2010, the Bank was servicing $596.3 million of loans for non-related institutions.The loan servicing fees on multifamily residential loans sold to FNMA varied, and were derived based upon the difference between the actual origination rate and contractual pass-through rate of the loans sold at the time of sale.At December 31, 2010, the Bank had recorded mortgage servicing rights ("MSR") of $2.3 million associated with the sale of one- to four-family and multifamily residential loans to FNMA and other third party institutions. Sales of fixed-rate one- to four-family mortgage loans totaled $6.9 million, $16.1 million, and $8.2 million, respectively, during the years ended December 31, 2010, 2009, and 2008, all of which were sold through an origination assistance agreement with PHH Mortgage ("PHH"), an independent lending institution, whereby PHH processes and underwrites fixed-rate one- to four-family loans, the Bank funds the loans at origination and elects to either portfolio the loan or sell it to PHH.PHH retains full servicing of all loans, regardless of the Bank's ownership election. The following table sets forth the Bank's loan originations (including loans held for sale), sales, purchases and principal repayments for the periods indicated: For the Year Ended December 31, Dollars in Thousands Gross loans: At beginning of period $ Real estate loans originated: Multifamily residential Commercial real estate One- to four-family (1) Cooperative apartment units - - - Equity lines of credit on multifamily residential or commercial properties Construction and land acquisition Total mortgage loans originated Other loans originated Total loans originated Loans purchased (2) - - - Less: Principal repayments Loans sold Write down of principal balance for expected loss - - - Loans transferred to other real estate owned - - Gross loans at end of period $ (1)Includes one- to four-family home equity and home improvement loans. (2)Includes $22.3 million and $31.5 million of loans re-acquired from FNMA during the years ended December 31, 2010 and 2009, respectively, that were previously sold with recourse to FNMA. -7- Loan Maturity and Repricing.The following table distributes the Bank's loan portfolio (including loans held for sale) at December 31, 2010, by the earlier of the maturity or repricing period.ARMs are included in the period during which their interest rates are next scheduled to adjust. The table does not include prepayments or scheduled principal amortization. At December 31, 2010 Real Estate Loans Multifamily Residential Commercial Real Estate One- to Four- Family Cooperative Apartment FHA/VA Insured Construction and Land Acquisition Other Loans Total Loans (Dollars In Thousands) Amount due to Mature or Reprice During the Year Ending: December 31, 2011 $ - $ $ $ December 31, 2012 $ 79 - - December 31, 2013 80 - - December 31, 2014 19 - - - December 31, 2015 45 - - - Sub-total December 31, 2016through December 31, 2019 - - - December 31, 2020 and beyond - - - Total $ The following table sets forth the outstanding principal balance in each loan category (including loans held for sale) at December 31, 2010 that is due to mature or reprice after December 31, 2011, and whether such loans have fixed or adjustable interest rates: Due after December 31, 2011 Fixed Adjustable Total (Dollars in Thousands) Mortgage loans: Multifamily residential $ $ $ Commercial real estate One- to four-family Cooperative apartment FHA/VA insured - Construction and land acquisition - - - Other loans - - - Total loans $ $ $ Multifamily Residential Lending and Commercial Real Estate Lending. The majority of the Bank's lending activities consist of originating adjustable- and fixed-rate multifamily residential (i.e., buildings possessing a minimum of five residential units) and commercial real estate loans. The properties securing these loans are generally located in the Bank's primary lending area. At December 31, 2010, $2.50 billion, or 72.1% of the Bank's gross loan portfolio, were multifamily residential loans. Of the multifamily residential loans, $2.25 billion, or 90.0%, were secured by apartment buildings and $249.6 million, or 10.0%, were secured by Underlying Cooperatives. The Bank also had $833.2 million of commercial real estate loans in its portfolio at December 31, 2010, representing 24.0% of its total loan portfolio.Of this total, approximately $468.1 million were secured by collateral containing strictly commercial tenants, while the remaining $365.1 million had a portion of the underlying collateral composed of residential units. The Bank originated multifamily residential and commercial real estate loans totaling $525.8 million during the year ended December 31, 2010 and $419.3 million during the year ended December 31, 2009. At December 31, 2010, the Bank had commitments accepted by borrowers to originate $69.6 million of multifamily residential and commercial real estate loans, compared to $87.1 million outstanding at December 31, 2009. At December 31, 2010, multifamily residential and commercial real estate loans originated by the Bank were secured by three distinct property types: (1) fully residential apartment buildings; (2) "mixed-use" properties featuring a combination of residential and commercial units within the same building; and (3) fully commercial buildings. The underwriting procedures for each of these property types were substantially similar. Loans secured by fully residential apartment buildings were classified by the Bank as multifamily residential loans in all instances. Loans secured by fully commercial real estate were classified as commercial real estate loans in all instances. Loans secured by mixed-use -8- properties were classified as either multifamily residential or commercial real estate loans based upon the percentage of the property's rental income received from its residential compared to its commercial tenants. If 50% or more of the rental income was received from residential tenants, the full balance of the loan was classified as multifamily residential. If less than 50% of the rental income was received from residential tenants, the full balance of the loan was classified as commercial real estate. At December 31, 2010, mixed-use properties classified as multifamily residential or commercial real estate loans totaled $1.17 billion. Multifamily residential and commercial real estate loans in the Bank's portfolio generally range in amount from $250,000 to $4.0 million, and, at December 31, 2010, had an average loan size of approximately $1.5 million. Multifamily residential loans in this range are generally secured by buildings that possess between 5 and 100 apartments. As of December 31, 2010, the Bank had a total of $2.35 billion of multifamily residential loans in its portfolio secured by buildings with under 100 units, representing approximately 68% of its real estate loan portfolio. Repayment of multifamily residential loans is dependent, in significant part, on cash flow from the collateral property sufficient to satisfy operating expenses and debt service. Economic events and government regulations, such as rent control and rent stabilization laws, which are outside the control of the borrower or the Bank, could impair the future cash flow of such properties. As a result, rental income might not rise sufficiently over time to satisfy increases in the loan rate at repricing or in overhead expenses (e.g., utilities, taxes, and insurance). The underwriting standards for multifamily residential and commercial real estate loans generally require: (1) a maximum loan-to-value ratio of 75% for multifamily residential loans and 70% for commercial loans based upon an appraisal performed by an independent, state licensed appraiser, and (2) sufficient rental income from the underlying property to adequately service the debt, represented by a minimum debt service ratio of 120% for multifamily residential and 125% for commercial real estate loans. The average loan-to-value and debt service ratios approximated 53% and 200%, respectively, on all multifamily and commercial real estate loans originated during the year ended December 31, 2010. The Bank additionally requires all multifamily and commercial real estate borrowers to represent that they are unaware of any environmental concerns related to the collateral. The Bank further considers the borrower's experience in owning or managing similar properties, the Bank's lending experience with the borrower, and the borrower's credit history and business experience (See "Item 1. Business - Lending Activities - Loan Approval Authority and Underwriting" for a discussion of the Bank's underwriting procedures utilized in originating multifamily residential and commercial real estate loans). It is the Bank's policy to require appropriate insurance protection at closing, including title and hazard insurance, on all real estate mortgage loans. Borrowers generally are required to advance funds for certain expenses such as real estate taxes, hazard insurance and flood insurance. At December 31, 2010, the Bank had 505 multifamily residential and commercial real estate loans in portfolio with principal balances greater than $2.0 million, totaling $2.04 billion.Within this total were nineteen loans totaling $269.6 million with outstanding balances greater than $10.0 million.These 505 loans, while underwritten to the same standards as all other multifamily residential and commercial real estate loans, tend to expose the Bank to a higher degree of risk due to the potential impact of losses from any one loan relative to the size of the Bank's capital position. The typical multifamily residential and commercial real estate ARM carries a final maturity of 10 or 12 years, and an amortization period not exceeding 30 years. These loans generally have an interest rate that adjusts once after the fifth or seventh year, indexed to the 5-year FHLBNY advance rate plus a spread typically approximating 250 basis points, but generally may not adjust below the initial interest rate of the loan. Prepayment fees are assessed throughout the majority of the life of the loans. The Bank also offers fixed-rate, self-amortizing, multifamily residential and commercial real estate loans with maturities of up to fifteen years. Commercial real estate loans are generally viewed as exposing lenders to a greater risk of loss than both one- to four-family and multifamily residential mortgage loans. Because payments on loans secured by commercial real estate are often dependent upon successful operation or management of the collateral properties, as well as the success of the business and retail tenants occupying the properties, repayment of such loans are generally more vulnerable to weak economic conditions. Further, the collateral securing such loans may depreciate over time, be difficult to appraise,or fluctuate in value based upon the rentability, among other commercial factors.This increased risk is partially mitigated in the following manners: (i) the Bank requires, in addition to the security interest in the commercial real estate, a security interest in the personal property associated with the collateral and standby assignments of rents and leases from the borrower; and (ii) the Bank will generally favor investments in mixed-use commercial properties that have some portion of income derived from residential units, which provide a reliable source of cash flow and lower vacancy rates.At December 31, 2010, approximately $365.1 million, or 10.5%, of the Bank's commercial real estate loans were secured in this manner.The average size of commercial real estate loans was $1.6 million at December 31, 2010. -9- The Bank's three largest multifamily residential loans at December 31, 2010 were: (i) a $27.7 million loan originated in September 2008 secured by seventeen mixed-use buildings located in Manhattan, New York, containing, in aggregate, 401 residential units and 11 commercial units; (ii) a $22.5 million loan originated in March 2004 secured by an eight-story mixed-use building located in Flushing, New York, containing 137 residential units and 4 commercial units; and (iii) an $18.0 million loan originated in December 2010 secured by a five story mixed use residential building located in Manhattan, New York containing82 apartment units and 6 retail stores.Each of these loans made all contractual payments during the year ended December 31, 2010. The Bank's three largest commercial real estate loans at December 31, 2010 were: (i) a $14.7 million loan originated in May 2005 secured by a three-story building located in Manhattan, New York containing 10 retail stores; (ii) a $13.5 million loan originated in June 2009 secured by three commercial use buildings containing, in aggregate, fourteen retail units and 20 office rental units, and located in Queens, New York; and (iii) a $13.4 million loan originated in February 2007 secured by a professional office building with 12 office rental units located in White Plains, New York.The ten largest real estate loans containing only commercial tenants totaled $106.4 million at December 31, 2010, of which $53.3 million were secured by office buildings and $53.1 million were secured by retail stores.Of these 10 loans, $44.9 million were located in Manhattan, New York, $17.6 million in New Jersey, $13.5 million in Queens, New York, and the remainder were located in other neighborhoods within the NYC metropolitan area.Excluding the 10 largest loans, the remaining loan portfolio containing only commercial tenants totaled 237 loans, consisting primarily of office and retail space, and had an average loan size approximating $1.5 million at December 31, 2010. Regulatory restrictions imposed on the Bank's lending activities limit the amount of credit that may be extended to any one borrower to 15% of unimpaired capital and unimpaired surplus. A single borrower may exceed the initial 15% limit, up to a final limit of 25%, if he or she secures the full amount of the outstanding loan balance in excess of the initial 15% limit with collateral in the form of cash or readily marketable securities that have a reliable and continuously available price quotation.The Bank's highest individual borrower fell significantly below this limitation at December 31, 2010.(See "Item 1.Business - Regulation - Regulation of Federal Savings Associations - Loans to One Borrower''). The Bank's largest aggregate amount of loans to one borrower was $39.7 million at December 31, 2010, within the regulatory limit of $50.1 million.The loans to this borrower were secured by several mixed-use buildings located in Manhattan, New York, containing, in aggregate, 505 residential and 12 commercial units.The Bank's second largest individual borrower had outstanding loans totaling $38.6 million at December 31, 2010.These loans were secured by three mixed-use buildings located in Queens, New York, containing, in aggregate, 204 residential and 6 commercial units.All loans to these borrowers were fully performing in accordance with their contractual terms at December 31, 2010. Small Mixed-Use Lending (Small Investment Property Loans).In 2003, the Bank began originating small investment property loans. Small investment property loans are typically sourced through loan brokers. Generally, small investment properties include owner and non-owner occupied one- to four-family residential, multifamily, or mixed-use properties under $1.0 million in value.Small investment property loans can be underwritten to a maximum loan-to-value ratio of 80%, and are required to be personally guaranteed by the borrowers.The appraised value of small investment properties is generally based upon a "comparable sales" methodology rather than the income methodology used in underwriting commercial and multifamily real estate loans.However, the appraisal methodology chosen may vary depending upon the attributes of the underlying collateral and/or the availability of comparable sales data. In cases where the comparable sales method of appraisal is used, loans can have debt service coverage ratios below 100%. In such cases, the Bank looks to the borrower’s financial capacity to service the debt.In the minority of cases where the income approach is used to appraise value, small investment property loans are underwritten to a minimum debt service ratio of 110%.Small investment property loans typically carry higher rates of interest in order to compensate the Bank for the assumed increased risk of default. Because these loans are required to be personally guaranteed, the Bank relies heavily on both the financial and credit information of borrowers in its underwriting.At December 31, 2010, the Bank held $67.1 million of loans in portfolio classified as small investment property loans, or approximately 1.9% of the gross loan portfolio, with a weighted average borrower FICO score of 716 and a weighted average loan-to-value ratio of 63%.The Bank does not currently originate loans under this program due to the small average loan size combined with rates that are currently deemed unattractive for this asset class. One- to Four-Family Residential and Cooperative Apartment Lending.The Bank offers residential first and second mortgage loans secured primarily by owner-occupied, one- to four-family residences, including condominium and cooperative apartments.The majority of one- to four-family residential loans in the Bank's loan portfolio were obtained through its acquisitions of Financial Federal Savings Bank in 1999 and Pioneer Savings Bank, F.S.B. in 1996.The Bank originated and held in its portfolio $7.4 million of one- to four-family mortgages during the year ended December 31, 2010, including home equity and home improvement loans.At December 31, 2010, $117.3 million, or 3.4%, of the Bank's loans consisted of one- to four-family residential and cooperative apartment loans.The Bank currently sells all long-term one- to four-family loans to PHH.Prior to entering into an origination assistance agreement -10- with PHH in 2008, the Bank was a participating seller/servicer with FNMA, and generally underwrote its one- to four-family residential mortgage loans to conform with FNMA standards. Although the collateral securing cooperative apartment loans is composed of shares in a cooperative corporation (i.e., a corporation whose primary asset is the underlying building) and a proprietary lease in the borrower's apartment, cooperative apartment loans are treated as one- to four-family loans.The Bank's portfolio of cooperative apartment loans was $9.5 million, or 0.3% of total loans, as of December 31, 2010.The Bank did not originate any cooperative unit loans during the year ended December 31, 2010. For all one- to four-family loans originated by the Bank, upon receipt of a completed loan application from a prospective borrower: (1) a credit report is reviewed; (2) income, assets, indebtedness and certain other information are reviewed; (3) if necessary, additional financial information is required of the borrower; and (4) an appraisal of the real estate intended to secure the proposed loan is obtained from an independent appraiser approved by the Board of Directors.Loans underwritten by PHH similarly utilize these underwriting criteria (with the exception that the appraisals are completed by an appraiser who is part of arotating group certified by PHH).The Bank generally sells its newly originated conforming fixed-rate one- to four-family mortgage loans with maturities in excess of 15 years.One to four-family loans sold to PHH totaled $6.9 million during the year ended December 31, 2010.As of December 31, 2010, the Bank's portfolio of one- to four-family fixed-rate mortgage loans serviced for others totaled $12.6 million.The Bank does not retain servicing on loans sold to PHH. Home Equity and Home Improvement Loans.Home equity loans and home improvement loans, the majority of which are included in either one- to four-family or multifamily loans, are originated to a maximum of $500,000.The combined balance of the first mortgage and home equity or home improvement loan may not exceed 75% of the appraised value of the collateral property at the time of origination of the home equity or home improvement loan.On home equity and home improvement loans, the borrower pays an initial interest rate equal to the prime interest rate at the time of origination.After six months, the interest rate adjusts and ranges from the prime interest rate to 100 basis points above the prime interest rate in effect at the time.The interest rate on the loan can never fall below the rate at origination.The combined outstanding balance of the Bank's home equity and home improvement loans was $34.0 million at December 31, 2010. Equity Lines of Credit on Multifamily Residential and Commercial Real Estate Loans.Equity credit lines are available on multifamily residential and commercial real estate loans.These loans are underwritten in the same manner as first mortgage loans on these properties, except that the combined first mortgage amount and equity line are used to determine the loan-to-value ratio and minimum debt service coverage ratio.The interest rate on multifamily residential and commercial real estate equity lines of credit adjusts regularly with changes in the published "prime lending" rate. It generally ranges from 100 to 200 basis points above the published prime rate with a floor rate, based upon the loan-to-value ratio of the combined first mortgage and equity line at the time of origination of the equity line of credit.The outstanding balance of these equity loans (which are included in the $34.0 million of total outstanding home equity and home improvement loans discussed in the previous paragraph) was $17.9 million at December 31, 2010, on outstanding total lines of $44.0 million. Construction Lending. The Bank participates in various real estate construction loans.All of these construction projects are located in the NYC metropolitan area, and in most instances, involve multifamily residential properties that are underwritten to support the permanent debt with rental units.Although it has assumed up to 90% participation on some construction loan commitments, the Bank generally does not act as primary underwriting agent for these loans.The Bank does, however, carefully review the underwriting of these construction loans and receives confirmation of the construction progress and engineering reports from the loan servicer prior to advancing funds.During the years ended December 31, 2010 and 2009, respectively, the Bank funded $1.9 million and $10.9 million of construction advances on previously approved construction loans.At December 31, 2010, the Bank had $2.4 million in unfunded construction loan commitments.The last new construction loan commitment issued by the Bank occurred in September 2008. Land Acquisition Loans. In rare instances, the Bank funds the purchase of land by a borrower for either rehabilitation or development.These loans require that the loan to value ratio not exceed 70% at origination, and require a separate construction or permanent loan for any future development activity.Land acquisition loans totaled $1.0 million at December 31, 2010. Loan Approval Authority and Underwriting.The Board of Directors of the Bank establishes lending authorities for individual officers related to the various loan products offered by the Bank.In addition, the Bank maintains a Loan Operating Committee entrusted with loan approval authority.The Chief Executive Officer, President, Chief Financial Officer, Chief Investment Officer, Chief Retail Officer and Chief Lending Officer are members of the Loan Operating Committee.The Loan Operating Committee has authority to approve portfolio loan originations in amounts up to $3.0 million and loans originated and sold to PHH in amounts up to $4.0 million (although loans in excess of $1.5 million are not currently offered by the Bank through the PHH program).Both the Loan Operating Committee and the Bank's Board of Directors must approve all portfolio loan originations exceeding $3.0 million.All loans -11- approved by the Loan Operating Committee are presented to the Bank's Board of Directors for its review. Asset Quality General At both December 31, 2010 and December 31, 2009, the Company had neither whole loans nor loans underlying MBS that would be considered subprime loans, i.e., mortgage loans advanced to borrowers who did not qualify for market interest rates because of problems with their income or credit history.See Notes 3 and 4 to the consolidated financial statements for a discussion of impaired investment securities and MBS. Monitoring and Collection of Delinquent Loans Management of the Bank reviews delinquent loans on a monthly basis and reports to its Board of Directors regarding the status of all non-performing and otherwise delinquent loans in the Bank's portfolio. The Bank's loan servicing policies and procedures require that an automated late notice be sent to a delinquent borrower as soon as possible after a payment is ten days late in the case of multifamily residential or commercial real estate loans, or fifteen days late in connection with one- to four-family or consumer loans.A second letter is sent to the borrower if payment has not been received within 30 days of the due date.Thereafter, periodic letters are mailed and phone calls placed to the borrower until payment is received.When contact is made with the borrower at any time prior to foreclosure, the Bank will attempt to obtain the full payment due or negotiate a repayment schedule with the borrower to avoid foreclosure. Accrual of interest is generally discontinued on loans that have missed three consecutive monthly payments, at which time the Bank generally does not recognize the interest from the third month and reverses all interest associated with the first two missed payments.The Bank generally initiates foreclosure proceedings when a loan enters non-accrual status, and does not accept partial payments on loans on which foreclosure proceedings have commenced.At some point during foreclosure proceedings, the Bank procures current appraisal information in order to prepare an estimate of the fair value of the underlying collateral.If a foreclosure action is instituted and the loan is not brought current, paid in full, or refinanced before the foreclosure action is completed, the property securing the loan is transferred to Other Real Estate Owned ("OREO").The Bank generally utilizes all available remedies in an effort to resolve either non-accrual loans or OREO properties as quickly and prudently as possible in consideration of market conditions, the physical condition of the property and any other mitigating circumstances.In the event that a non-accrual loan is subsequently brought current, it is returned to accrual status once the doubt concerning collectability has been removed and the borrower has demonstrated performance in accordance with the loan terms and conditions for a period of at least six months. Management may elect to continue the accrual of interest when a loan is in the process of collection and the estimated fair value of the collateral is sufficient to satisfy the outstanding principal balance (including any outstanding advances related to the loan) and accrued interest.Such elections have not been commonplace. Non-accrual Loans Within the Bank's portfolio, non-accrual loans totaled $20.2 million and $11.3 million at December 31, 2010 and December 31, 2009, respectively, representing 0.58% and 0.33% of total loans at December 31, 2010 and December 31, 2009.During the year ended December 31, 2010, twenty-two loans totaling $16.3 million were added to non-accrual status.Partially offsetting this increase were ten loans totaling $5.7 million that were removed from non-accrual status as they were satisfied during the period, $1.5 million of principal charge-offs on seven loans, and one non-accrual loan totaling $320,000 that was transferred to OREO.The difficulties experienced in both the national real estate and financial services marketplaces continued to adversely impact the multifamily and commercial real estate markets, albeit to a lesser extent locally, during the year ended December 31, 2010. Impaired Loans A loan is considered impaired when it is probable that all contractual amounts due will not be collected in accordance with the terms of the loan. A loan is not deemed impaired, even during a period of delayed payment by the borrower, if the Bank ultimately expects to collect all amounts due, including interest accrued at the contractual rate.Generally, the Bank considers non-accrual and troubled-debt restructured multifamily residential and commercial real estate loans, along with non-accrual one- to four-family loans exceeding $730,000 (the FNMA single family loan limit for high cost areas), to be impaired. Non-accrual one-to four-family loans of $730,000 or less, as well as all consumer loans, are considered homogeneous loan pools and are not required to be evaluated individually for impairment.Impairment is measured by the amount that the carrying balance of the loan, including all accrued interest, -12- exceeds its likely realizable value (typically obtained from an appraisal of the underlying collateral).Principal balances of all impaired loans are reduced to their likely realizable value, as determined by the impairment analysis.The recorded investment in loans deemed impaired was approximately $44.1 million, consisting of sixty-four loans, at December 31, 2010, compared to $15.0 million, consisting of nineteen loans, at December 31, 2009.During the year ended December 31, 2010, forty-six loans totaling $37.2 million were added to impaired status, while seven loans totaling $5.1 million that were impaired at December 31, 2009 were sold, and one $320,000 loan was transferred to OREO.In addition, on eight loans deemed impaired at both December 31, 2010 and 2009, $2.7 million of principal was charged-off during the year ended December 31, 2010. The following is a reconciliation of non-accrual and impaired loans at December 31, 2010: (Dollars in Thousands) Non-accrual loans $ Non-accrual one- to four-family and consumer loans with balances of $730,000 or less ) Troubled debt restructured loans retained on accrual status Other loans deemed impaired but retained on accrual status (a) Impaired loans $ (a) Amount comprised of $8.3 million of loans 90 days or more past due on their contractual maturity and retained on accrual status, and $3.5 million of loans classified as substandard and retained on accrual status. Troubled-Debt Restructurings ("TDRs") Under ASC 310-40-15, the Bank is required to account for certain loan modifications or restructurings as TDRs.In determining whether a loan modification meets the criteria for classification as a TDR, management considers the following: · For economic or legal reasons related to the debtor's financial difficulties, a concession has been granted that would not have otherwise been considered · A reduction of interest rate has been made for the remaining term of the loan · The maturity date of the loan has been extended with a stated interest rate lower than the current market rate for new debt with similar risk · The outstanding principal amount and/or or accrued interest have been reduced In instances in which the interest rate has been reduced or the loan term extended, management further considers the presence of each of the following: · The reduction in interest rate reflected either a general decline in market interest rates or an effort to maintain a relationship with a borrower who could readily obtain funds from other sources at the current market interest rate. · The terms of the restructured loan are comparable to the terms offered by the Bank to non-troubled debtors. The Bank never accepts receivables or equity interests in satisfaction of TDRs.Since all TDRs are collateralized by real estate, an appraisal of the underlying real estate collateral is deemed the most appropriate measure to utilize when evaluating impairment.Any shortfall in valuation on TDRs is accounted for through a charge-off, which can impact the level of periodic loan loss provisions. Accrual status for TDRs is determined separately for each TDR.At the time the TDR is agreed to between the Bank and the borrower, the loan can be either on accrual or non-accrual status.According to Bank policy, accruals typically cease when a loan misses three consecutive monthly payments.Therefore, if a loan is on non-accrual statusat the time it is restructured, it continues to be classified as non-accrual until the borrower has demonstrated compliance with the modified loan terms for a period of at least six months.Conversely, if at the time of restructuring the loan is performing (and accruing), it will remain accruing throughout its restructuring period, unless three consecutive payments are not made under the restructuring agreement, and the loan thus becomes non-performing in accordance with either the Bank’s policy, as disclosed on page F-12, and/or the criteria related to accrual of interest established by the OTS.Accrual of interest would cease for any TDR in which a charge-off of principal has been determined during the reporting period. -13- The following table summarizes TDRs for the periods indicated: At or for the Year Ended December 31, 2010 At or for the Year Ended December 31, 2009 # Loans Balance # Loans Balance (Dollars in Thousands) Number of loans modified in a manner that meets the definition of a TDR 18 $ 2 $ Concessions granted: z Reduction of outstanding principal due - - 1 Deferral of principal amounts due 17 2 Temporary reduction in interest rate 6 2 Below market interest rate granted - Outstanding principal balance immediately before modification 18 2 Outstanding principal balance immediately after modification 18 2 Aggregate principal charge-off recognized on TDRs outstanding at period end 9 - - Outstanding principal balance at period end 19 3 TDRs that re-defaulted subsequent to being modified (at period end): 7 2 TDRs on accrual status at period end 12 1 TDRs on non-accrual status at period end 7 2 OREO Property acquired by the Bank, or a subsidiary, as a result of foreclosure on a mortgage loan or a deed in lieu of foreclosure is classified as OREO.Upon entering OREO status, the Bank obtains a current appraisal on the property and reassesses the likely realizable value of the property quarterly thereafter.Only either contractual or formal marketed values that fall below the appraised value are used when determining the likely realizable value of OREO at each reporting period.The Bank typically seeks to dispose of OREO properties in a timely manner.As a result, OREO properties have generally not warranted a subsequent independent appraisal. The Bank owned no OREO properties with a recorded balance at December 31, 2010.At December 31, 2009, the Bank owned five OREO properties with an aggregate recorded balance of $755,000.During the year ended December 31, 2010, the Company added one OREO property with a balance of $320,000 and disposed of six OREO properties with an aggregate balance of $653,000.The Company also reduced the balance of two OREO properties by a total of $422,000 during the period to reflect their likely disposal value.In all instances, these reductions reflected valuation information obtained during the reporting period. The following table sets forth information regarding non-accrual loans, other non-performing assets, OREO, TDRs, and impaired loans at the dates indicated: At December 31, Non-accrual Loans and Non-Performing Assets (Dollars in Thousands) One- to four-family residential and cooperative apartment $ $ $ $
